Exhibit 10.1

 

Summary of Non-Employee Director Compensation

 

Cash Compensation

 

Annual Retainer:

   $ 25,000

Annual Committee Fees:

      

Audit Committee Chair

   $ 5,000

Compensation Committee Chair

   $ 1,000

Meeting Fees:

      

Special Board Meetings

   $ 1,000

Committee Meetings

   $ 1,000

 

Equity Compensation

 

Upon appointment to the board, each non-employee director will receive a grant
of 20,000 unit options under the Inergy Holdings, L.P. Long Term Incentive Plan.
Additionally, at the second anniversary of appointment each non-employee
director will receive restricted units under the Inergy Holdings, L.P. Long Term
Incentive Plan equal to $25,000 in value. Subject to limits in the Inergy
Holdings, L.P. Long Term Incentive Plan, the board has the discretion to
determine the form and terms of such awards to non-employee directors.